         Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

SUSAN G.,

                       Plaintiff,

               v.                                                       DECISION AND ORDER
                                                                             20-CV-830S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.      Plaintiff Susan G. 1 challenges the determination of an Administrative Law

Judge (“ALJ”) that she is not disabled within the meaning of the Social Security Act (“the

Act”). Plaintiff alleges that she has been disabled since April 1, 2016, due to various

mental and physical conditions. Plaintiff maintains that she is entitled to disability benefits

because her impairments render her unable to work.

       2.      Plaintiff filed applications for disability benefits and supplemental security

income in May 2016. After denial at the agency level, Plaintiff proceeded to a hearing

before an ALJ, which took place before ALJ Jonathan P. Baird via videoconference on

February 4, 2019. At the time of the hearing, Plaintiff was 58 years old, with at least a

high school education, and past relevant work as a cleaner/housekeeper, grocery store

cashier, and childcare provider. The ALJ considered the case de novo and, on May 3,

2019, issued a written decision denying Plaintiff’s applications for benefits. The Appeals

Council thereafter denied Plaintiff’s request for review on May 12, 2020.




1 In accordance with this district’s Standing Order of November 18, 2020, and consistent with guidance
from the Committee on Court Administration and Case Management of the Judicial Conference of the
United States, this Decision and Order identifies the plaintiff by first name and last initial only.


                                                  1
         Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 2 of 9




        3.      Plaintiff filed the current action on July 3, 2020, challenging the

Commissioner’s final decision. 2 After filing of the administrative record, Plaintiff moved

for summary judgment 3 and the Commissioner moved for judgment on the pleadings, with

briefing concluded on April 11, 2021. (Docket Nos. 8, 9, 10, 12.) The Clerk of Court

assigned the case here on April 5, 2021, at which time this Court took the motions under

advisement without oral argument. (Docket No. 11.) For the following reasons, Plaintiff’s

motion will be granted, Defendant’s motion will be denied, and this matter will be

remanded to the Commissioner for further proceedings.

        4.      A party is entitled to judgment on the pleadings under Rule 12 (c) “only if it

has established that no material issue of fact remains to be resolved and that it is entitled

to judgment as a matter of law.” Juster Assocs. v. City of Rutland, 901 F.2d 266, 269 (2d

Cir. 1990) (internal quotation marks omitted). In social security appeals, the district court

may “enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing a decision of the Commissioner of Social Security, with or without

remanding the case for a rehearing.” 42 U.S.C. §§ 405 (g), 1383 (c)(3).

        5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405 (g), 1383 (c)(3); Wagner v. Sec’y

of Health & Hum. Servs., 906 F.2d 856, 860 (2d Cir. 1990). Instead, the court’s inquiry is

limited to two issues: (1) whether the Commissioner applied the correct legal standards,

and (2) whether the Commissioner’s factual findings are supported by substantial


2The ALJ’s May 3, 2019 decision became the Commissioner’s final decision in this case when the Appeals
Council denied Plaintiff’s request for review.

3 Plaintiff moved for summary judgment under Rule 56 of the Federal Rules of Civil Procedure, but did not

comply with the filing requirements of Local Rule 56. See Local Rule 56 (a) of the Local Rules of Civil
Procedure for the Western District of New York (requiring a separate statement of undisputed facts). This
Court therefore construes Plaintiff’s motion as one for judgment on the pleadings under Rule 12 (c).


                                                   2
          Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 3 of 9




evidence. See Greek v. Colvin, 802 F.3d 370, 374-75 (2d Cir. 2015) (per curiam); see

also Norman v. Astrue, 912 F. Supp. 2d 33, 70 (S.D.N.Y. 2012) (“The Court first reviews

the Commissioner’s decision for compliance with the correct legal standards; only then

does it determine whether the Commissioner’s conclusions were supported by substantial

evidence.”). In conducting this inquiry, the court cannot substitute “its own judgment for

that of the [Commissioner], even if it might justifiably have reached a different result upon

a de novo review.” Valente v. Sec’y of Health & Hum. Servs., 733 F.2d 1037, 1041 (2d

Cir. 1984). Consequently, if the Commissioner’s determination is free from legal error

and supported by substantial evidence, the court must affirm. See Grey v. Heckler, 721

F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979).

         6.   As it relates to the legal-error inquiry, the court must determine whether “the

claimant has had a full hearing under the [Commissioner’s] regulations and in accordance

with the beneficent purposes of the [Social Security] Act.” Moran v. Astrue, 569 F.3d 108,

112 (2d Cir. 2009) (internal quotations and citations omitted). “Failure to apply the correct

legal standard constitutes reversible error, including, in certain circumstances, failure to

adhere to the applicable regulations.” Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)

(citation omitted). This inquiry is completed first because “[w]here there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an unacceptable

risk that a claimant will be deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir.

1987).




                                             3
        Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 4 of 9




       7.     As it relates to the substantial-evidence inquiry, the standard is not high.

See Biestek v. Berryhill, __ U.S. __, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

The United States Supreme Court defines substantial evidence as only “more than a mere

scintilla,” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d

842 (1971), and has clarified that “[i]t means—and means only—'such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion,’” Biestek, 139

S. Ct. at 1154 (quoting Consol. Edison Co. v. NLRB, 305 U.S 197, 229, 59 S. Ct. 206, 83

L. Ed. 126 (1938)).    Because the Commissioner’s factual findings are conclusive if

supported by substantial evidence, see 42 U.S.C. §§ 405 (g), 1383 (c)(3), review is

properly focused on whether substantial evidence supports the Commissioner’s

determination, not whether substantial evidence might also support the plaintiff’s position.

See Zacharopoulos v. Saul, CV 19-5075 (GRB), 2021 WL 235630, at *7 (E.D.N.Y. Jan.

25, 2021) (noting that “the relevant question is not whether substantial evidence supports

plaintiff’s position, but whether ‘substantial evidence supports the ALJ’s decision’”)

(quoting Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (emphasis in

original)). This is “a very deferential standard of review—even more so than the ‘clearly

erroneous’ standard.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir.

2012) (per curiam) (citing Dickinson v. Zurko, 527 U.S. 150, 153, 119 S. Ct. 1816, 144 L.

Ed. 2d 143 (1999)).

       8.     “To determine on appeal whether [the Commissioner’s] findings are

supported by substantial evidence, a reviewing court considers the whole record,

examining the evidence from both sides, because an analysis of the substantiality of the

evidence must also include that which detracts from its weight.” Williams on Behalf of




                                             4
        Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 5 of 9




Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).          If supported by substantial

evidence, the Commissioner's factual findings must be sustained “even where substantial

evidence may support the plaintiff's position and despite that the court's independent

analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805

F. Supp. 147, 153 (S.D.N.Y. 1992). Similarly, where evidence is deemed susceptible to

more than one rational interpretation, the Commissioner’s conclusion must be upheld.

See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982). In short, the substantial-

evidence standard requires that once an ALJ finds facts, those facts can be rejected “‘only

if a reasonable factfinder would have to conclude otherwise.’” Brault, 683 F.3d at 448

(quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994) (emphasis in original)).

      9.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court recognized the validity of this analysis in Bowen

v. Yuckert, and it remains the proper approach for analyzing whether a claimant is

disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed. 2d 119 (1987).

      10.    The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits her physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant
             has such an impairment, the [Commissioner] will consider her
             disabled without considering vocational factors such as age,
             education, and work experience; the [Commissioner]
             presumes that a claimant who is afflicted with a “listed”
             impairment is unable to perform substantial gainful activity.
             Assuming the claimant does not have a listed impairment, the



                                            5
            Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 6 of 9




                   fourth inquiry is whether, despite the claimant's severe
                   impairment, she has the residual functional capacity to
                   perform her past work. Finally, if the claimant is unable to
                   perform her past work, the [Commissioner] then determines
                   whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. §§ 404.1520, 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999).

          11.      The claimant has the burden of proof on the first four steps; the

Commissioner has the burden of proof on the fifth step. See Bowen, 482 U.S. at 146 n.5;

Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The fifth step is divided into two

parts.       First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. §§ 423 (d)(2)(A), 1383

(c)(1)(A); 20 C.F.R. §§ 404.1520 (f), 416.920 (a)(4); Heckler v. Campbell, 461 U.S. 458,

460, 103 S. Ct. 1952, 1954, 76 L. Ed. 2d 66 (1983).

          12.      In this case, the ALJ found the following with regard to the five-step process

set forth above: (1) Plaintiff has not engaged in substantial gainful activity since April 1,

2016, the alleged onset date (R. at 37); 4 (2) Plaintiff’s liver disease (cirrhosis), major

depressive disorder, post-traumatic stress disorder, and anxiety are severe impairments

within the meaning of the Act (R. at 37); (3) Plaintiff does not have an impairment or

combination of impairments that meet or medically equal any of the impairments listed in

20 C.F.R. Part 404, Subpart P, Appendix 1 (R. at 37-39); (4) Plaintiff retained the residual


4   Citations to the underlying administrative record are designated as “R.”



                                                       6
           Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 7 of 9




functional capacity (“RFC”) to perform a range of medium work as defined in 20 C.F.R. §

404.1567(c) and 416.967(c), but with certain limitations 5 (R. at 39-41); (5) Plaintiff could

perform her past relevant work as a cleaner and other jobs that exist in significant number

in the national economy (R. at 41-42). Accordingly, the ALJ determined that Plaintiff was

not under a disability as defined by the Act from April 1, 2016, through May 3, 2019. (R.

at 43.)

          13.   Plaintiff mounts several challenges to the ALJ’s decision, one of which

requires remand. Plaintiff argues that the ALJ erred at Steps 4 and 5 when he found that

she could perform her past relevant work as a cleaner and three other jobs described by

the vocational expert. Each of those jobs, however, requires the ability to carry out

detailed instructions, which the ALJ specifically found in his RFC determination that

Plaintiff cannot do. (R. at 39.) Relying on lengthy block quotes discussing distinguishable

cases, see Memorandum of Law, Docket No. 10-1, pp. 8-10, the government maintains

that there is no inconsistency in the ALJ’s conclusions.

          14.   The jobs at issue are listed in the Dictionary of Occupational Titles (“DOT”)

as follows: cleaner/housekeeper (DOT 381.687-018); packager (DOT 920.587-018);

assembler (DOT 806.684-010); and warehouse worker (DOT 922.687-058). (R. at 41-

42.) The DOT job descriptions include General Education Development (“GED”) ratings

between 1 and 6 that pertain to reasoning, mathematical, and language development

abilities necessary for the given job. See Appendix C-Components of the Definitional




5 The ALJ found that Plaintiff retained the RFC for a range of medium work with the following limitations:

only simple, routine, and repetitive tasks; no detailed instructions; low stress job, defined as occasional
decision-making and occasional changes in the work setting; no production or pace work; and only
occasional interaction with co-workers and the public. (R. at 39.)



                                                    7
         Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 8 of 9




Taler, Dictionary of Occupational Titles, 1991 WL 688702 (4th ed. 1991). These ratings

“describe the general educational background that makes an individual suitable for a

particular job,” Vandermark v. Colvin, No. 3:13-cv-1467 (GLS/ESH), 2015 WL 1097391,

at *9 n. 19 (N.D.N.Y. Mar. 11, 2015), and “gauge[ ] the minimal ability a worker needs to

complete the job’s tasks themselves,” Meissl v. Barnhart, 403 F. Supp. 2d 981, 983

(C.D.Cal. 2005).

       15.     The ALJ found that Plaintiff was limited to jobs with “no detailed

instructions.” (R. at 39.) But each of the four jobs that the ALJ found Plaintiff could

perform at Steps 4 and 5 have a GED rating of Level 2 on the reasoning scale, 6 which

requires the ability to, inter alia, carry out detailed instructions.        See Appendix C-

Components of the Definition Trailer, Dictionary of Occupational Titles, 1991 WL 688702

(4th ed. 1991) (defining Level 2 reasoning as including the ability to “[a]pply

commonsense understanding to carry out detailed but uninvolved written or oral

instructions.”).

       16.     As is apparent, the ALJ’s Steps 4 and 5 findings are inconsistent with his

RFC determination. The ALJ never asked the vocational expert about the GED levels for

the four jobs at issue, and no explanation is provided for how the Plaintiff, who is limited

to work with “no detailed instructions,” can perform the work identified in Steps 4 and 5,

which require the ability to carry out detailed instructions. Neither the ALJ nor the

vocational expert ever addressed the GED ratings of the jobs at issue, despite the ALJ

including a limitation of no detailed instructions in his hypothetical questions (R. at 71-

74). See Lockwood v. Comm’r of Soc. Sec., 914 F.3d 87, 91-93 (2d Cir. 2019) (requiring


6 See Dictionary of Occupational Titles 381.687-018 (cleaner), 920.587-018 (packager), 806.684-010
(assembler), 922.687-058 (warehouse worker) (available at https://occupationalinfo.org).


                                                8
          Case 1:20-cv-00830-WMS Document 13 Filed 05/13/21 Page 9 of 9




an ALJ to resolve apparent conflicts between a vocational expert’s testimony and the

DOT). With no explanation for these unresolved, diametrically opposed conclusions, this

Court finds that the ALJ’s decision is not supported by substantial evidence at Step 4,

and that the Commissioner failed to carry his burden at Step 5. Remand is therefore

required. See Santos v. Astrue, 709 F. Supp. 2d 207, 212 (S.D.N.Y. 2010) (remanding

on the basis that limitation to “simple instructions” was inconsistent with GED reasoning

Level 2 jobs).

         17.     Accordingly, after carefully examining the administrative record, this Court

finds cause to remand this case to the Commissioner for further administrative

proceedings consistent with this decision. Because remand is required for the reasons

articulated above, this Court need not reach Plaintiff’s other points of error, see

Memorandum of Law, Docket No. 9-1, pp. 6-10, which can be further explored and

considered on remand.

         IT HEREBY IS ORDERED, that Plaintiff’s motion (Docket No. 9) is GRANTED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

10) is DENIED.

         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this decision.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.


Dated:           May 13, 2021
                 Buffalo, New York
                                                            s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge




                                               9
